





Exhibit 10.22




CHANGE IN CONTROL

AND SEVERANCE AGREEMENT

BETWEEN

RUDDICK CORPORATION and RODNEY C. ANTOLOCK







This Change in Control and Severance Agreement (“Agreement”) is made and entered
into as of this 19th day of September, 2007, by and between Rodney C. Antolock,
an individual (“Executive”), and Ruddick Corporation, a North Carolina
corporation in Charlotte, North Carolina (“Company”).  As used herein, the term
“Company” shall include the Company and any and all of its subsidiaries, unless
the context otherwise requires, and shall specifically include any subsidiary
that directly employs the Executive without further action by the subsidiary.




RECITALS




WHEREAS, the Board of Directors of the Company (“Board”) recognizes that, as is
the case with many publicly held corporations, the possibility of a Change in
Control (as defined in Section 2 hereof) exists and that such possibility, and
the resultant uncertainty as to the Executive’s responsibilities, compensation,
or continued employment, may result in the departure or distraction of the
Executive which may be detrimental to the financial performance of the Company;
and




WHEREAS, the Board believes it is important to the Company and the interests of
its stockholders, should the Company receive acquisition or combination
proposals from outside parties, to enable the Executive, without being
distracted by the uncertainties of his own employment situation, to perform his
regular duties and to act objectively in connection with any such proposals; and




WHEREAS, the Board further recognizes that it is in the best interests of the
Company and Executive to provide a reasonable level of financial protection to
the Executive in the event of certain non-change in control severance situations
to resolve any related uncertainty related to such issues and encourage
continuity of management; and




WHEREAS, the Company considers it essential to the best interests of the
Company, its shareholders, and its employees generally to agree to provide the
benefits set forth below; and




WHEREAS, the Company and the Executive desire to enter into the agreements set
forth herein, and the Company and the Executive hereby agree to the terms set
forth below.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:




1.

Employment.

The parties acknowledge that this Agreement does not alter Executive’s status as
an “at will” employee of the Company.




2.

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings specified below.








--------------------------------------------------------------------------------













“Cause” shall mean (a) fraud; (b) embezzlement; (c) conviction or other final
adjudication of guilt of Executive of any felony; (d) a material breach of, or
the willful failure by Executive to perform and discharge Executive’s duties,
responsibilities and obligations under this Agreement; (e) any act of moral
turpitude or willful misconduct by Executive intended to result in personal
enrichment of Executive at the expense of the Company, or any of its affiliates
or which has a material adverse impact on the business or reputation of the
Company or any of its affiliates; (f) intentional material damage to the
property or business of the Company; or (g) gross negligence.  The determination
of Cause under (d), (e), (f) and (g) shall be made by the Board in its
reasonable judgment.




“Change in Control” shall mean a “change in ownership,” a “change in effective
control,” or a “change in the ownership of substantial assets” of a corporation
as generally described in Treasury Regulation Section 1.409A-3(i)(5) and as
specifically set forth below (which events are collectively referred to herein
as “Change in Control events”).  Notwithstanding any provision herein to the
contrary, to qualify as a Change in Control, the occurrence of the Change in
Control event must be objectively determinable and any requirement that any
person, such as the Compensation Committee of the Board, certify the occurrence
of a Change in Control event must be strictly ministerial and not involve
discretionary authority.  To constitute a Change in Control with respect to the
Executive, the Change in Control event must relate to (i) the corporation for
which the Executive is performing services at the time of the Change in Control
or (ii) the corporation that is a majority shareholder of a corporation
identified in clause (i) above, or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in clause (i) above.




(a)

A “change in ownership” of a corporation occurs on the date that any one person
or more than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of such corporation.  However, if any one person, or more than one person
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph (b)
below)).  




(b)

Notwithstanding that a corporation has not undergone a change in ownership under
paragraph (a) above, a “change in effective control” of a corporation occurs on
the date of either:




(i)

Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation; or








2




--------------------------------------------------------------------------------







(ii)

A majority of members of the corporation’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the corporation’s board of directors prior to
the date of the appointment or election.




For purposes of this paragraph (b), the term “corporation” refers to Ruddick
Corporation.  




(c)

A “change in the ownership of substantial assets” of a corporation occurs on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the corporation
immediately prior to such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the corporation, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.  For purposes of this paragraph (c), the term
“corporation” refers to Ruddick Corporation and Harris Teeter, Inc.




“CIC Accrued Bonus” shall mean the greater of the amounts determined based upon
the bonus schedule in effect pursuant to the Ruddick Corporation Cash Incentive
Plan calculated based upon the Harris Teeter, Inc. operating profit percentage
for the fiscal period to date as of the most recent fiscal quarter ending on or
before (a) the date of the Executive’s termination or (b) the Change in Control.




“CIC Average Prior Bonus Payments” shall mean the greater of the average of the
Executive’s prior three (3) year’s total bonus payments paid with respect to the
three (3) full fiscal years ending (a) on or prior to the Change in Control or
(b) on or prior to the date of the Executive’s termination.

 

“CIC Prorated Bonus” shall mean the amount determined based upon the bonus
schedule in effect pursuant to the Ruddick Corporation Cash Incentive Plan
calculated based upon the Harris Teeter, Inc. operating profit percentage for
the fiscal period to date as of the most recent fiscal quarter ending on or
before the Change in Control.




 “Code” shall mean the Internal Revenue Code of 1986, as amended.




“Disability” or “Disabled” shall mean that the Executive: (1) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (2) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health or
disability insurance plan covering Company employees.





3




--------------------------------------------------------------------------------







 “Good Reason” shall mean the termination by Executive of Executive’s employment
with the Company and all its affiliates and subsidiaries that are considered a
single employer within the meaning of Sections 414(b) and 414(c) of the Code
within twenty-four (24) months following a Change in Control which is due to (i)
a material diminution of Executive’s responsibilities, or working conditions, or
duties; (ii) a material diminution in the Executive’s base salary or potential
incentive compensation; (iii) a material negative change in the terms or status
of this Agreement; or (iv) a forced relocation of the Executive outside of a
thirty (30) mile radius of the intersection of Trade and Tryon Streets in
Charlotte, North Carolina; provided, however, the Executive shall provide
written notice to the Company of the initial existence of the condition causing
the change in terms or status no more than ninety (90) days after the change in
terms or status occurs and the Company shall have thirty (30) days to resolve
the issue causing the change in terms or status.  If the Company resolves such
issue, then Executive’s employment shall not be subject to the Good Reason
provisions of this Agreement as to such issue.




“Severance Accrued Bonus” shall mean the amount determined based upon the bonus
schedule in effect pursuant to the Ruddick Corporation Cash Incentive Plan
calculated based upon the Harris Teeter, Inc. operating profit percentage for
the fiscal period to date as of the most recent fiscal quarter ending on or
before the date of the Executive’s termination.




“Severance Average Prior Bonus Payments” shall mean the average of the
Executive’s prior three (3) year’s total bonus payments paid with respect to the
three (3) full fiscal years ending on or prior to the date of the Executive’s
termination.




“Specified Benefits Period” shall mean:




(a)

One (1.0) year if Executive's employment is terminated prior to or more than
twenty-four (24) months following a Change in Control; or




(b)

Two (2.0) years if Executive's employment is terminated within twenty-four (24)
months following a Change in Control.




3.

Term.

The Agreement shall commence on the date hereof and shall continue in effect
until terminated by written agreement between the Company and the Executive or
until the Executive’s employment with the Company has been terminated.




4.

Severance Benefit.  (a) In the event Executive’s employment is terminated by the
Company prior to a Change in Control or more than twenty-four (24) months
following a Change in Control other than for Cause, death, or Disability, the
Company shall pay to Executive, in a single lump sum, an amount equal to one
(1.0) times: (i) the Executive’s current base salary; plus (ii) the greater of
the Executive’s current year  Severance Accrued Bonus compensation or the
Severance Average Prior Bonus Payments.  Subject to Section 20 below, such
amount shall be payable immediately upon Executive’s termination of employment
and the lapse of any rescission rights of Executive under the release referred
to below.




(b) In the event Executive’s employment is terminated by the Company prior to a
Change in Control or more than twenty-four (24) months following a Change in
Control other than for Cause, the Company shall pay to Executive, in a single
lump sum, a partial year pro-rated bonus under the Ruddick Corporation Cash
Incentive Plan.  Such bonus amount shall be determined by





4




--------------------------------------------------------------------------------







multiplying the Severance Accrued Bonus amount by a fraction, the numerator of
which is the number of full and partial months of Executive's employment during
the Company's fiscal year that includes Executive's termination and the
denominator of which is twelve (12).  Subject to Section 20 below, such amount
shall be payable to Executive in a lump sum immediately upon Executive's
termination of employment and the lapse of any rescission rights of Executive
under the release referred to below.




(c) Notwithstanding the above provisions of this Section 4, the payment of any
amounts under this Section 4 shall be contingent upon the Executive agreeing to,
executing and not rescinding, a release of claims that Executive may have
against the Company and its affiliates, subsidiaries, predecessors, successors,
assigns, attorneys, employees, officers, directors and stockholders.  Such
release of claims shall be in a form acceptable to the Company and shall include
any and all claims that may be legally released that arise prior to and as a
result of Executive’s termination of employment.




5.

Change in Control Benefit.  (a) In the event Executive’s employment is
terminated by the Company within twenty-four (24) months after a Change in
Control other than for Cause, death, or Disability, or if a Good Reason
termination occurs, the Company shall pay to Executive, in a single lump sum, an
amount equal to two (2.0) times: (i) the Executive’s current base salary; plus
(ii) the greater of the Executive’s current year  CIC Accrued Bonus compensation
or the CIC Average Prior Bonus Payments.  Subject to Section 20 below, such
amount shall be payable immediately upon Executive’s termination of employment.
 




(b) In the event Executive’s employment is terminated by the Company within
twenty-four (24) months after a Change in Control other than for Cause, or if a
Good Reason termination occurs, the Company shall also pay to Executive, in a
single lump sum, a partial year pro-rated bonus under the Ruddick Corporation
Cash Incentive Plan.  Such bonus amount shall be determined by multiplying the
CIC Prorated Bonus amount by a fraction, the numerator of which is the number of
full and partial months of Executive's employment during the Company's fiscal
year to the date of Change in Control and the denominator of which is twelve
(12).  Subject to Section 20 below, such amount shall be payable to Executive in
a lump sum immediately upon Change in Control.  It is anticipated that the
Executive will receive as part of his continuing compensation a pro-rated bonus
for the period following a Change in Control through the Executive’s termination
of employment.




6.

Stock Option and Award Plan.  In the event Executive's employment is terminated
by the Company either before or after a Change in Control other than for Cause,
or if a Good Reason termination occurs, Executive shall be entitled to payment
of a bonus under the Addendum to the Ruddick Corporation 2002 Comprehensive
Stock Option and Award Plan based upon the  Company's actual performance up to
the date Executive's employment is terminated.  The bonus, to the extent paid,
shall be those shares, or the cash equivalent thereof, of Restricted Stock that
are performance-based and were awarded to the Executive, subject to achievement
of performance criteria, during the November prior to the termination of the
Executive’s employment, unless previously awarded, and this bonus shall become
100% vested.  Subject to  Section 20 below, such amount shall be payable to
Executive in a lump sum immediately upon Executive's termination of employment.








5




--------------------------------------------------------------------------------







7.

Other Benefits.  In the event Executive's employment is terminated by the
Company either before or after a Change in Control other than for Cause, death,
or Disability, or if a Good Reason termination occurs, the Company shall
continue to provide for the Specified Benefits Period following Executive's
termination of employment: (i) employee and, if applicable, dependent
medical/dental coverage under the Company's group health plan at the premium
rates applicable for active employee and dependent rates and (ii) the following
benefits fully paid by the Company:




(a)

Disability benefits comparable to those provided to the executive under the
company-paid long-term and short-term disability plans, including salary
continuation plans;




(b)

Key Employee Life Insurance Plan benefits; and




(c)

Executive Bonus Insurance and related tax gross-ups.




Alternatively, Executive may waive coverage under any or all of such benefit
plans and Company shall pay an additional lump sum payment to Executive equal to
the Company’s cost of the waived benefits and related tax gross-up, if
applicable, for the Specified Benefits Period.  Notwithstanding the above, if
the Company is not able to provide any of the benefits described above under the
terms of the applicable plan documents, Company shall pay Executive an
additional lump sum payment equal to the Company’s cost and related tax
gross-up, if applicable, for the portion of the Specified Benefits Period for
which such coverage cannot be provided.  Payments or reimbursements under this
Section 7 shall be delayed as necessary to comply with Section 409A of the Code
and Section 20 of this Agreement.  Any payments or reimbursements that are
delayed to comply with Section 409A of the Code and Section 20 shall be paid to
Executive in a lump sum as soon as practicable after the end of the six-month
period following the date of Executive's termination of employment.




8.

Excess Parachute Payments.

To the extent that payments under Sections 5, 6, and 7  together with any other
payments or benefits that Executive becomes entitled to as a result of
Executive’s termination of employment following a Change in Control, cause a
“parachute payment,” as defined in Section 280G(b)(2) of the Code, the Company
shall indemnify Executive and hold Executive harmless against all claims,
losses, damages, penalties, expenses, and excise taxes relating thereto.  To
effect this indemnification, the Company shall pay Executive an additional
amount that is sufficient to pay any excise tax imposed by Section 4999 of the
Code on payments and benefits to which Executive is entitled without the
additional amount plus any penalties or interest imposed by the Internal Revenue
Service in regard to such amounts, plus another additional amount sufficient to
pay all the excise and income taxes on the additional amounts.  Notwithstanding
the above, if the payments under Sections 5, 6 and 7, together with any other
payments or benefits that Executive becomes entitled to as a result of a Change
in Control, cause a “parachute payment” that exceeds the limit of Section
280G(b)(2)(A)(ii) of the Code by ten percent (10%) or less, the amounts payable
under this Agreement shall be reduced to the highest amount payable that will
not result in the imposition of an excise tax under Section 4999 of the Code.
 The determination of any additional amount that must be paid under this section
at any time shall be made in good faith by the independent auditors then
employed by the Company.  Subject to Section 20 below, such amount, if any,
shall be paid no later than December 31 of the year that includes Executive's
termination of employment.








6




--------------------------------------------------------------------------------







9.

Non-competition and Non-solicitation Agreement.  During the term of this
Agreement and for a period of twenty-four (24) months thereafter (“Non-compete
Period”), Executive shall not directly or indirectly enter into an employment
relationship or a consulting arrangement (or other economically beneficial
arrangement) with any grocer or grocer holding company which is a competitor of
the Company (a “Competitor”) which would involve Executive working in,
consulting with respect to, overseeing or otherwise servicing any market area or
customers over which Executive had responsibility at the time of his termination
or during the 24-month period immediately prior to such termination. The
obligations contained in this Section 9 shall not prohibit Executive from being
an owner of not more than 5% of the outstanding stock of any class of a
Competitor corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.

9.1

During the Non-compete Period, Executive shall not directly or indirectly,
either as an independent contractor, employee, consultant, agent, partner, joint
venturer or otherwise through another person or entity,  including but not
limited to a Competitor, (i) solicit, induce or attempt to induce (or aid any
person or entity in doing so) any employee of the Company to leave the employ of
the Company or in any way interfere with the relationship between the Company
and any employee thereof, (ii) hire or engage any person who was an employee of
the Company or any subsidiary at any time during the six (6) month period
preceding Executive’s hiring or engagement of such employee, (iii) solicit or
induce or attempt to induce (or aid any person or entity in doing so) any
customer, supplier, or other person or entity in a business relation with the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, or person or entity in a
business relation with the Company or (iv) take any action or make any
statements that interfere with the relationship between the Company and its
shareholders.  For purposes of this Section 9, the phrase “customer, supplier or
other person or entity in a business relation with Company” shall mean those
persons or entities with whom the Company did business, had work in progress or
delivered an offer to perform services during the 24-month period immediately
prior to the termination of the Executive.

9.2

If, at the time of enforcement of this Section 9, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law and that such revised restrictions may be enforced against
Executive. Executive agrees that the restrictions contained in this Section 9
are reasonable and appropriate when considered in light of the nature and extent
of the business of the Company.

9.3

In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 9, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
an alleged breach or violation by Executive of this Section 9, the Non-compete
Period shall be tolled until such breach or violation has been duly cured.





7




--------------------------------------------------------------------------------







9.4

The existence of any claim or cause of action of Executive against the Company,
whether predicated in this Agreement or otherwise, shall not constitute a
defense to the enforcement of Sections 9, 10 or 11 of this Agreement by the
Company.

9.5

The Non-compete Period shall be extended commensurately for any period of time
during which the covenants set forth in this Section 9 are contested.

Notwithstanding the above, the provisions of this Section 9 shall not apply to
Executive in the event Executive's employment terminates following a Change in
Control.

10.

Confidentiality.  Executive shall hold in a fiduciary capacity for the benefit
of the Company all confidential information relating to the Company or any of
its affiliates, and their respective businesses, which shall have been obtained
by Executive during Executive’s employment by the Company or any of its
affiliates. After termination of Executive’s employment with the Company for any
reason, Executive shall not, without the prior written consent of the Company or
as may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. Upon the termination of Executive’s employment hereunder,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents supplied to or created by Executive in
connection with Executive’s employment hereunder (including all copies of the
foregoing) in Executive’s possession or control and all of the Company’s
equipment and other materials in Executive’s possession or control.




11.

Non-Disparagement.  Unless compelled to do so by a court of competent
jurisdiction, Executive agrees that, upon termination of this Agreement, he will
not, in any way, disparage the Company, any of its subsidiaries, or related
companies or any of its officers, directors, employees, or shareholders.
 Executive agrees that he will not discuss the business affairs of the Company,
or the business and/or personal affairs of its board members, officers,
employees, or shareholders with any person for any purpose, and further,
Executive agrees that if he is contacted by any person and asked for information
concerning the Company or the aforementioned persons that Executive will say
only that he is duty bound to have no discussions with any person about any
aspect of the operations of the Company or the business or personal affairs of
the Company’s board members, officers, or employees.  Executive agrees that he
will not, nor shall he cause or encourage another person to publish any
information about the Company, its board members, officers, employees, or
shareholders to any person or to any print or electronic media, including but
not limited to, newspapers, magazines, periodicals, billboards, pamphlets,
leaflets, web logs, message boards, e-mail, or the internet.   The Company
agrees that, unless compelled by a court of competent jurisdiction, it will not
disparage Executive in a similar manner to the restrictions on Executive as set
forth above, and will take actions necessary to have any statements about
Executive that are the result of inquiries by prospective employers or others
seeking references made only by persons mutually agreed to by the Executive and
Company and providing only content and information mutually agreed to by the
Executive and Company.  This mutual non-disparagement clause shall have
unlimited duration.




12.

Attorney’s Fees.  If Executive's employment is terminated by the Company within
twenty-four (24) months after a Change in Control, or if a Good Reason
termination occurs, to the extent necessary, this Section 12 shall apply.  It is
the intent of the parties that the Executive not be required to incur the legal
fees and expenses associated with the protection or enforcement of Executive's
rights under this Agreement by litigation or other legal action because such
costs would





8




--------------------------------------------------------------------------------







substantially detract from the benefits intended to be extended to the Executive
hereunder, nor be bound to negotiate any settlement of Executive's rights
hereunder under threat of incurring such costs.  Accordingly, if it should
appear to the Executive that the Company is or has acted contrary to or is
failing or has failed to comply with any of its obligations under this Agreement
for the reason that it regards this Agreement to be void or unenforceable or for
any other reason, or that the Company has purported to terminate Executive's
employment for Cause or is in the course of doing so in either case contrary to
this Agreement, or in the event that the Company or any other person takes any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other legal action designed to deny, diminish or to recover from
Executive the benefits provided or intended to be provided to Executive
hereunder, and the Executive has acted in good faith to perform Executive's
obligations under this Agreement, the Company irrevocably authorizes the
Executive from time to time to retain counsel of Executive's choice at the
expense of the Company to represent  Executive in connection with the protection
and enforcement of Executive's rights hereunder, including without limitation,
representation in connection with termination of Executive's employment contrary
to this Agreement or with the initiation or defense of any litigation or other
legal action, whether by or against the Executive or the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction.  The reasonable fees and expenses of counsel selected from
time to time by the Executive as hereinabove provided shall be paid or
reimbursed to the Executive by the Company on a regular, periodic basis upon
presentation by the Executive of a statement or statements prepared by such
counsel representing the Executive and other officers or key executives of the
Company in connection with the protection and enforcement of their rights under
similar agreements between them and the Company, and, unless in Executive's sole
judgment use of common counsel could be prejudicial to Executive or would not be
likely to reduce the fees and expenses chargeable hereunder to the Company, the
Executive agrees to use Executive's best efforts to agree with such other
officers or executives to retain common counsel.




13.

Assignment.

The parties acknowledge that this Agreement has been entered into due to, among
other things, the special skills of the Executive, and agree that this Agreement
may not be assigned or transferred by Executive, in whole or in part, without
the prior written consent of the Company.  




14.

Provisions Severable/Savings Clause.

If any provision or covenant, or any part thereof, of this Agreement should be
held by any court to be invalid, illegal or unenforceable, either in whole or in
part, such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of the remaining provisions or covenants,
or any part thereof, of this Agreement, all of which shall remain in full force
and effect.




15.

Waiver.  Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.




16.

Amendments and Modifications.  This Agreement may be amended or modified only by
a writing signed by the parties hereto.




17.

Governing Law.  The validity and effect of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of North
Carolina.








9




--------------------------------------------------------------------------------







18.

Withholding.  The Company may withhold from any amount payable under this
Agreement such United States federal, state or local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation.




19.

Successors and Assigns. This Agreement shall be binding on the respective
parties’ successors and assigns.




20.

Specified Employees.  If a payment is payable under the Agreement due to a
“separation from service” for purposes of the rules under Treasury Regulation
Section 1.409A-3(i)(2) (payments to specified employees upon a separation from
service) and the Executive is determined to be a “specified employee” (as
determined under Treasury Regulation Section 1.409A-1(i) and related Company
procedures), then the payment shall be made on a date that is six months after
the date of the Executive’s separation from service to the extent necessary to
comply with the requirements of Section 409A of the Code and related treasury
regulations.




21.

Compliance With Section 409A.  Notwithstanding any other provision of this
Agreement, to the extent applicable, this Agreement is intended to comply with
Section 409A of the Code and the regulations (or similar guidance) thereunder,
as in effect from time to time.  To the extent any provision of this Agreement
is contrary to or fails to address the requirements of Section 409A of the Code
and applicable treasury regulations, this Agreement shall be construed and
administered as necessary to comply with such requirements to the extent
allowable under applicable treasury regulations until the Agreement is
appropriately amended to comply with such requirements.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




RODNEY C. ANTOLOCK




/s/ RODNEY C. ANTOLOCK







RUDDICK CORPORATION




By: /s/ THOMAS W. DICKSON




Title: Chairman, President and CEO








10




--------------------------------------------------------------------------------